In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Velsor, J.), entered December 12, 1983, which was in favor of defendant Country Lincoln Mercury Sales, Inc., upon a jury verdict.
Judgment affirmed, with costs.
This action involved an automobile accident which occurred in New Jersey. When dealing with procedural matters, such as appealability, the burden of proof, and the weight and sufficiency of evidence, the law of the forum, in this instance, New York, governs (Able Cycle Engines v Allstate Ins. Co., 84 AD2d 140; Jackson v Coggan, 330 F Supp 1060). Therefore, in a case such as this, where there is conflicting testimony regarding the circumstances surrounding the accident, since the jury’s verdict *214is supported by a fair interpretation of the evidence, we will not set it aside (Pettersen v Curreri, 99 AD2d 774; Sorokin v Food Fair Stores, 51 AD2d 592).
As to plaintiffs’ contention that a portion of the trial court’s jury charge was erroneous, plaintiffs, having failed to object to that portion of the instruction on the ground raised on appeal, have not preserved the issue for review (CPLR 4110-b; Piro v Bowen, 76 AD2d 392). This is particularly true where, as here, plaintiffs requested a charge substantially similar to the one given (Rupert v Sellers, 50 NY2d 881). O’Connor, J. P., Weinstein, Brown and Kunzeman, JJ., concur.